Indian claims; agreement under the Act of March 2,1889; proceeding on accounting made by the Court.
*713Plaintiff’s petition for writ' of certiorari denied by the Supreme Court October 21, 1946.
On December 9, 1946, the Supreme Court announced the following order:
Per curiam: The petition for rehearing is granted. The order entered October 21, 1946, denying certiorari is vacated and the petition for writ of certiorari is granted. The judgment is vacated and the case is remanded to the Court of Claims in order to enable that court to determine whether the Act of August 13, 1946, gives rise to any claims which petitioners may assert to affect the judgment heretofore entered in this cause, as to which this Court means to intimate no opinion.
On February 3,1947, by order of the Court of Claims the case was remanded to the general docket and referred to a commissioner for a supplemental report in accordance with the above order and mandate of the Supreme Court.